Case 1:17-cr-00601-LAK Document 41 Filed 12/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wer ewr ewe ee ee ee eB Bw RB eB eB eB eB ee eB eB eB eB eB eB BR BB eee ee ee xX
UNITED STATES OF AMERICA,
-against- 17-cr-0601 (LAK)
JOESIAN ABRAHAM ORTIZ GARCIA,
Defendant(s).
wwe eee ee Re ee ee ee ee ee ee ee er BB ee ee eee ee ee xX

ORDER

LEWIS A. KAPLAN, District Judge.

Defendant shall file any reply papers in support of his 2255 motion on or before
December 28, 2020.

The Clerk shall mail a copy of this order to the defendant and note on the docket that
she did so.

SO ORDERED.
Dated: December 12, 2020 sell

Au[h AK lan
United wale rict Judge
